

	

		III

		109th CONGRESS

		1st Session

		S. RES. 226

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Biden (for himself,

			 Mr. McCain, and Mr. Hagel) submitted the following resolution; which

			 was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Calling for free and fair parliamentary

		  elections in the Republic of Azerbaijan.

	

	

		Whereas

			 the Republic of Azerbaijan is scheduled to hold elections for its parliament,

			 the Milli Majlis, in November 2005;

		Whereas

			 Azerbaijan has enjoyed a strong relationship with the United States since its

			 independence from the former Soviet Union in 1991;

		Whereas

			 international observers monitoring Azerbaijan’s October 2003 presidential

			 election found that the pre-election, election day, and post-election

			 environments fell short of international standards;

		Whereas

			 the International Election Observation Mission (IEOM) in Baku, Azerbaijan,

			 deployed by the Organization for Security and Cooperation in Europe (OSCE) and

			 the Council of Europe, found that there were numerous instances of violence by

			 both members of the opposition and government forces;

		Whereas

			 the international election observers also found inequality and irregularities

			 in campaign and election conditions, including intimidation against opposition

			 supporters, restrictions on political rallies by opposition candidates, and

			 voting fraud;

		Whereas

			 Azerbaijan freely accepted a series of commitments on democracy, human rights,

			 and the rule of law when that country joined the Organization for Security and

			 Cooperation in Europe as a participating State in 1992;

		Whereas, following the 2003 presidential

			 election, the Council of Europe adopted Resolution 1358 (2004) demanding that

			 the Government of Azerbaijan immediately implement a series of steps that

			 included the release of political prisoners, investigation of election fraud,

			 and the creation of public service television to allow all political parties to

			 better communicate with the people of Azerbaijan;

		Whereas, since the 2003 presidential

			 election, the Government of Azerbaijan has taken some positive steps by

			 releasing some political prisoners and working toward the establishment of

			 public service television;

		Whereas

			 a genuinely free and fair election requires that citizens be guaranteed the

			 right and opportunity to exercise their civil and political rights, free from

			 intimidation, undue influence, threats of political retribution, or other forms

			 of coercion by national or local authorities or others;

		Whereas

			 a genuinely free and fair election requires government and public authorities

			 to ensure that candidates and political parties enjoy equal treatment before

			 the law and that government resources are not employed to the advantage of

			 individual candidates or political parties; and

		Whereas

			 the establishment of a transparent, free and fair election process for the 2005

			 parliamentary elections is an important step in Azerbaijan’s progress toward

			 full integration into the democratic community of nations: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)calls on the Government of the Republic of

			 Azerbaijan to hold orderly, peaceful, and free and fair parliamentary elections

			 in November 2005 in order to ensure the long-term growth and stability of the

			 country;

			(2)calls upon the Government of Azerbaijan to

			 guarantee the full participation of opposition parties in the upcoming

			 elections, including members of opposition parties arrested in the months

			 leading up to the November 2005 parliamentary elections;

			(3)calls upon the opposition parties to fully

			 and peacefully participate in the November 2005 parliamentary elections, and

			 calls upon the Government of Azerbaijan to create the conditions for the

			 participation on equal grounds of all viable candidates;

			(4)believes it is critical that the November

			 2005 parliamentary elections be viewed by the people of Azerbaijan as free and

			 fair, and that all sides refrain from violence during the campaign, on election

			 day, and following the election;

			(5)supports recommendations made by the

			 Council of Europe on amendments to the Unified Election Code of Azerbaijan,

			 specifically to ensure equitable representation of opposition and

			 pro-government forces in all election commissions;

			(6)urges the international community and

			 domestic nongovernmental organizations to provide a sufficient number of

			 election observers to ensure credible monitoring and reporting of the November

			 2005 parliamentary elections;

			(7)recognizes the need for the establishment

			 of an independent media and assurances by the Government of Azerbaijan that

			 freedom of the press will be guaranteed; and

			(8)calls upon the Government of Azerbaijan to

			 guarantee freedom of speech and freedom of assembly.

			

